Citation Nr: 1441882	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of the right ankle, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  In that rating decision, the Veteran was awarded a 20 percent rating for the disability on appeal.


FINDING OF FACT

For the entire period on appeal, the Veteran's right ankle disability is manifested by weakness, stiffness, swelling, pain, and marked loss of motion. There is no evidence of ankylosis, nonunion or malunion of the ankle joint with marked ankle disability; malunion of os calcis or astragalus or astragalectomy.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating in excess of 20 percent for a right ankle disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in March 2009, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for his right ankle disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was notified of the disability rating and effective date elements of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, a claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The March 2009 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the March 2009 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letters stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The March 2009 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination to assess the severity of his service-connected disability on appeal.  The findings from that examination are sufficient to apply the relevant rating criteria.

The Board acknowledges the Veteran's representative's argument that the May 2009 VA examination's findings are stale.  See August 2014 Appellate Brief (Virtual VA).  However, the mere passage of time alone is not sufficient to trigger a remand for a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Indeed, the Veteran has not argued that his disability on appeal has worsened.  Moreover, a review of treatment records generated subsequent to the May 2009 VA examination does not show a worsening of the Veteran's disability.  There being no true indication of a change in right ankle status, there is no necessity to delay adjudication with further development.   

Merits

I. Legal Background

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected right ankle disability is rated under Diagnostic Code 5010-5271.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Traumatic arthritis, pursuant to DC 5010, is to be rated as degenerative arthritis under DC 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Limitation of ankle motion is rated as 10 percent disabling when "moderate" in degree and 20 percent disabling when "marked" in degree. 38 C.F.R. § 4.71a, DC 5271 (2013). Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2013). A 20 percent rating is the maximum rating available under DC 5271. This is also the maximum rating under other potentially pertinent Diagnostic Code including DC 5272 for ankylosis of the subastragular or tarsal joint in poor weight bearing position, DC 5273 for os calcis or astralgus-malunion with marked or moderate deformity and DC 5274 for astragalectomy. 

The words "moderate" and "marked" used in Diagnostic Code 5271 are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2013).

Other criteria which would allow for a higher rating for this ankle disorder are as follows: A 30 percent rating is warranted for impairment of the tibia or fibula, with malunion and marked ankle disability under DC 5262; or for ankylosis of an ankle in plantar flexion, between 30 degrees and 40 degrees, in dorsiflexion between zero (0) degrees and 10 degrees, or in plantar flexion less than 30 degrees under DC 5270. 

A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity under DC 5270.  Additionally a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace under DC 5262. 

II. Factual Background

The Veteran sought right ankle treatment from VA in March 2009.  The Veteran complained of right ankle joint pain.  It was noted that the Veteran was employed as a letter carrier.  The treating physician recommended orthotic or high top shoes for increased right ankle support.

The Veteran was afforded a VA examination in May 2009.  There, he reported the following symptoms related to his right ankle disability: pain, weakness, stiffness, swelling, fatigability, and lack of endurance.  The Veteran reported flare-ups result from walking on hard surfaces.  He also reported wearing ankle supports from time to time.  There were no reported episodes of dislocation, recurrent subluxation, inflammatory arthritis, or prosthesis.  Range of motion testing revealed dorsiflexion to 0 degrees and plantar flexion to 30 degrees.  Pain was present during range of motion testing.  Repetitive use testing revealed dorsiflexion to 0 degrees and plantar flexion to 30 degrees, with pain present.  Os calcis was not present.   The Veteran displayed 10 degrees of inversion and 5 degrees of eversion.  The examiner noted two scars on the Veteran's right ankle, on 10 cm by .2 cm and another 3 cm by .2 cm.  The examiner explained that both scars were superficial and skin texture at both sites was normal.

The Veteran received private treatment for his right ankle in June 2009.  There, the Veteran rated his pain level as 4 out of 10.  The Veteran displayed right ankle dorsiflexion to 0 degrees when the knee was extended and dorsiflexion to 15 degrees when the knee was flexed.  There was some crepitus and minimal tenderness upon palpitation and range of motion.  The physician recommended that the Veteran wear tennis shoes while delivering mail.

The Veteran received private treatment for his right ankle in January 2010.  There, the Veteran rated his pain level as 5 out of 10.  The Veteran displayed right ankle dorsiflexion to 0 degrees when the knee was extended and dorsiflexion to 15 degrees when the knee was flexed.  There was some crepitus and minimal tenderness upon palpitation and range of motion.  

In his January 2010 substantive appeal, the Veteran states that he has been told that his right ankle pain may worsen in the future.

III. Application

The evidence of record does not show that the Veteran's right ankle disability warrants a disability rating in excess of 20 percent at any point during the period on appeal.

During this period, the Veteran is in receipt of the maximum schedular rating under DC 5271.  In addition, the Board has reviewed all of the other potentially applicable DCs and determined that a rating under an alternated DC would not result in an increased rating. To that end, there is no evidence of ankylosis, os calcis, astragus-malunion with marked deformity, impairment of the tibia or fibula, or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71, DCs 5262, 5270, 5272, 5273, 5274 (2013).  Indeed, the Veteran's right ankle disability appears to be productive of pain, tenderness, and limitation of motion.  Despite the fact that the Veteran was told that his ankle pain may worsen, without a showing that the Veteran has ankylosis, os calcis, astragus-malunion with marked deformity, impairment of the tibia or fibula, or nonunion of the tibia and fibula, a rating in excess of 20 percent is not appropriate.  As such, an increased schedular rating for the Veteran's right ankle disability during this period is not warranted.

The Board has also considered the Veteran's scars in the evaluation of the service-connected right ankle disability. The May 2009 VA examiner, however, explained that the Veteran's right ankle scars were superficial and the total area of those scars was not greater than 39 square centimeters (6 square inches) each. As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 20 percent evaluation during this period.  Therefore, for the period since April 6, 2010, an evaluation in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55

IV. Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected disability.  The Veteran's disability is manifested by right ankle pain and limitation of motion.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not claim and the record does not appear to suggest that the Veteran is unemployable due solely to his service-connected disability.  While the evidence of record does indicate that has required special shoes as a letter carrier, the Veteran remains employed.  Indeed, he reported working as a letter carrier.  As he is employed, the Board finds no basis for the award of a TDIU.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right ankle is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


